Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2017/073030, filed on 09/13/2017.
Claims 1-41 are pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-11, and 16, drawn to a method for producing a di-chain clostridial neurotoxin, comprising separately expressing in a heterologous host cell a first gene encoding a clostridial neurotoxin light chain and a second gene encoding a clostridial neurotoxin heavy chain, wherein 5said first and second genes are expressed in an oxidizing environment of said host cell.

Group, II claim(s) 12-13, drawn to cell comprising a first gene encoding a clostridial neurotoxin light chain, and a second gene encoding a clostridial neurotoxin heavy chain, wherein, wherein said first and second genes are expressed in an oxidizing environment of said cell, a process for producing the a di-chain clostridium neurotoxin in said cell, and a kit comprising said cell. 
III claim(s) 14-15, drawn to a di-chain clostridial neurotoxin polypeptide obtained by the method according to any one of claims 1 to 11.
For each inventions I-III above, a species election to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-III and one of the clostridial neurotoxin recited in claim 6 as species.

2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A cell comprising a first gene encoding a clostridial neurotoxin light chain, and a second gene encoding a clostridial neurotoxin heavy chain, wherein, wherein said first and second genes are expressed in an oxidizing environment of said cell, a process for producing the a di-chain clostridium neurotoxin in said cell, and a kit comprising said cell of Group II and a di-chain clostridial neurotoxin polypeptide obtained by the method according to any one of claims 1 to 11 of Group III, are each unrelated and chemically distinct entities. The only shared technical feature of these groups is that they all relate to a di-chain clostridial neurotoxin polypeptide or nucleic acid encoding the same. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Wilk et al. (Novel method for the manufacturing of neurotoxins. EP 2218783 A1, publication 08/18/2010, see IDS) teach a novel method for manufacturing of Clostridial neurotoxin having two chains comprising expressing nucleic acid sequence encoding said Clostridial neurotoxin polypeptide including botulinum neurotoxin (BONT) serotype A, B, C, D, E, F and G, and having cis-acting hydrolase element (see, Title and abstract, para 26-27)).  Thus, a di-chain .	
3.	The Clostridial neurotoxin proteins species recited in claim 6 are structurally unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different Clostridial neurotoxin proteins in claim 6, which are polypeptides having neurotoxin activity, do not have special technical feature among each other because they all represent structurally different polypeptides and polynucleotide encoding them. As mentioned above, a di-chain clostridial neurotoxin polypeptide or nucleic acid encoding the same is known in the prior art and does not make contribution over the prior art (Wilk et al. Novel method for the manufacturing of neurotoxins. EP 2218783 A1, publication 08/18/2010, see IDS). Therefore, they all lack special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
This application contains claims directed to the patentably distinct species of Clostridial neurotoxin including botulinum neurotoxin (BONT) serotype A, B, C, D, E, F and G recited in claim 6. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the Clostridial neurotoxin protein species lack special technical feature because each of the Clostridial neurotoxin polypeptides having distinct structure and distinct function and a part of Clostridial neurotoxin, which is known in the prior art (Wilk et al. Novel method for the manufacturing of neurotoxins. EP 2218783 A1, publication 08/18/2010, see IDS). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656